Title: From James Madison to John G. Jackson, 1 April 1805
From: Madison, James
To: Jackson, John G.


Dear Sir
Washington Apl. 1. 1805
Having sent you a part of the papers relating to the rupture between G. B. & Spain, I inclose the sequel so far as it has been yet published in G. Britain. In addition is an Albany paper which does not augur well either for the credit or the cohesion of republicanism in that State. I have a letter from Monroe dated at Madrid Jany. 19. He had had a formal and friendly interview with the Spanish Minister; but nothing had passed beyond those general professions which mean nothing. Referring to letters which accompany this and offering to Mrs. J. sincere affection, with friendly respects to your father I remain Dr. Sir Yrs truly
James Madison
